GLADIS, Senior Judge
(concurring in the result):
Concurring in parts I through IX, XI, XII, and all, except the final clause, of part XIII of Judge Barr’s opinion, I join the majority in affirming the findings and sentence.
The gist of the accused’s position is that the statute of limitations was not tolled by receipt of sworn charges at the Naval Mili*661tary Personnel Command (NMPC) because he was not assigned to that Command, but remained assigned to his ship by virtue of BUPERSMAN Art. 3430100.8.C., which provided that a member who absents himself/herself from a ship or mobile unit is considered attached to such ship or mobile unit notwithstanding transfer of records. For the reasons stated in part VII of the majority opinion this provision is not applicable to the accused. It applies only to absentees who have not been administratively declared deserters. Therefore, by virtue of the provisions of BUPERSMAN Art. 3430250 which provided for the transfer of the records of deserters, the accused was administratively assigned to NMPC when the charge was received. These provisions were properly promulgated in the exercise of functions delegated to the Chief of Naval Personnel pursuant to U.S. Navy Regulations, 1973, Articles 0101 and 0307 and OPNAVINST 5430.47. Thus, the statute of limitations was properly tolled. Consequently, I find it unnecessary to address the issue of waiver and do not concur in part X. In the light of the requirement in MCM, 1969 (Rev.), para. 68c for a knowing waiver of a statute of limitations defense, I refuse to join the majority in invoking the doctrine of passive waiver here.